DETAILED ACTION
This office action is in response to the amendment filed on 12/02/2021. Claims 1, 4, 5, 8, 9, 11, 14, 15, 18, 19, 21, and 22 are amended. Claims 1-22 have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant invention is related to for signaling in video coding.
Prior art:
Hannuksela (US 2016/0191931) 
Choi (US 2021/0092446) 
Hsiang (US 2021/0136419)
	The closest prior art Hannuksela, paragraph 187 discloses The TSA picture type may impose restrictions on the TSA picture itself and all pictures in the same sub-layer that follow the TSA picture in decoding order. None of these pictures is allowed to use inter prediction from any picture in the same sub-layer that precedes the TSA picture in decoding order i.e. for coding.
	Applicant uniquely claimed distinct features in the instant invention which are not found in the prior art, either singularly or in combination, the features are: “determining a sequence parameter set (SPS) for a sequence of video data comprising a first picture of the video data and a second picture of the video data, the SPS being shared by the first picture and the second picture… determining a value of a first syntax element to be indicative of an inter slice is not allowed in the first picture; and coding the first picture without using inter slice prediction, wherein a second layer includes the second picture, and the second layer is a dependent layer”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". Claims 1-22 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY T JEAN BAPTISTE whose telephone number is (571)272-6189.  The examiner can normally be reached on Monday-Friday 9-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/JERRY T JEAN BAPTISTE/Primary Examiner, Art Unit 2481